Defendant presented competent evidence showing that (a) it had the best type of machinery on the market; (b) its operating methods were the same as those of recognized standard bottling companies; (c) it employed "excellent help", and used every care possible in mass production; and (d) a bottle could not go through its soaking, brushing and bottling machines and "come out" containing a substance like that alleged by plaintiff. She lived within a few miles of defendant's plant. She and her husband were requested by defendant's manager to inspect the plant and they refused. They made no attempt whatever to investigate defendant's methods or to refute its evidence of care. Negligence is want of reasonable care. 45 C. J., Negligence, sec. 1; Washington v. Rr. Co., 17 W. Va. 190. Such want is not shown and, in my opinion, predication of the judgment on negligence is not justified.